    Case: 1:20-cv-06316 Document #: 22 Filed: 12/23/20 Page 1 of 5 PageID #:143




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Fred L. Nance Jr.                              )
                                               )       Case No. 20 CV 06316
       Plaintiff,                              )
                                               )       Honorable Judge: Jorge L. Alonso
               vs.                             )
                                               )       Honorable Magistrate Judge:
Department of Justice, Bureau of Justice       )
Assistance, Office of Justice Programs,        )       Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas              )
Bradley, et al.                                )       Courtroom: 1903
                                               )
       Defendants.                             )

                  PLAINTIFF MOTION OPPOSING EMAGES, INC.
               AND DEFENDANT HATTIE WASH EXTENSION OF TIME


   Plaintiff opposes defendant EMAGES, Inc. and Hattie Wash extension of time. In support,

plaintiff submits the following:

   1. On October 23, 2020 plaintiff filed his complaint with the Northern District of Illinois.

   2. On October 26, 2020, after filing summons in a civil action, plaintiff posted his complaint

on social media, that is, www.twitter.com/clickforjustice and www.facebook.com/fnancejr.

(Exhibit 1)

   3. Plaintiff has a Ph.D., this is a public interest case, and plaintiff exercises his 1st

amendment right of free speech when he post his writings on social media.

   4. Anything plaintiff authors, he has a right to publish and, regarding any State or Federal

litigation, plaintiff does not post Discovery processes pursuant to Illinois State law and FRCP.

   5. On or about November 13, 2020 attorney Derrick Thompson (hereinafter, “Mr.

Thompson”) filed his appearance in this matter for EMAGES, Inc. and Hattie Wash (hereinafter,

“Hattie”). (See Dkt. #7)
                                             Page 1 of 5
     Case: 1:20-cv-06316 Document #: 22 Filed: 12/23/20 Page 2 of 5 PageID #:144




     6. On or about November 20, 2020 this court granted defendant EMAGES, Inc. and Hattie’s

1st motion for an extension to December 23, 2020. (See Dkt. #13)

     7. On December 1, 2020 plaintiff attempted to access the link for the audit of Grant #2018

CY-BX-0025, which is the cause of this action and elements of his Whistleblower Act

complaints for possible misappropriation of funds and fraud.

     8. On December 1, 2020 plaintiff could not get on the Zoom meeting.

     9. On December 1, 2020 plaintiff sent an email to Grant Manager Tracey Willis, Andre

Bethea, and Michael Dever who are the principal actors in this litigation for DOJ, BJA, OJP

reporting he could not access the link for the audit.

     10. On December 1, 2020 plaintiff received a response from Michael Dever stating Hattie

was informed weeks ago the audit was being re-scheduled for the middle of January 2021.

(Exhibit 2)

     11. Defendant Hattie never informed plaintiff, nor did Mr. Thompson inform plaintiff.

     12. On December 2, 2020 plaintiff sent an email to all parties of this complaint labeled “1st

Attempt to Settle Issues.” (Exhibit 3)

     13. On December 4, 2020 plaintiff received a response email from Mr. Thompson. (Exhibit

4)

     14. On December 4, 2020 plaintiff acknowledged Mr. Thompson’s response.

     15. On December 7, 2020 plaintiff received an “Attorney Designation” notice from Assistant

United States Attorney Kurt Lindland regarding defendants DOJ, BJA, OJP Dkt.# 18; and

therefore, plaintiff forwarded the December 2, 2020 email to him also. (Exhibit 5)

     16. On December 19, 2020 plaintiff sent an email to defendants reporting EMAGES, Inc.



                                             Page 2 of 5
    Case: 1:20-cv-06316 Document #: 22 Filed: 12/23/20 Page 3 of 5 PageID #:145




was still open even though EMAGES, Inc. and defendant Hattie reported on October 1, 2020 she

was suspending all programs, thus terminating plaintiff’s employment with DOJ, BJA, OJP

violating the Whistleblower Act. (Exhibit 6)

   17. On December 20, 2020 plaintiff sent an email to the Honorable Congressman Danny K.

Davis requesting an audience with the Ways and Means Committee in the 117th Congress to

testify about the Second Chance Act and Whistleblower Act of 2013. (Exhibit 7)

   18. Congressman Davis has been made aware of plaintiff statement of facts in this case since

December of 2019.

   19. Plaintiff has been on Congressman Davis’ Second Chance Act Advisory Committee since

2007 and a Peer Reviewer for the Second Chance Act since 2009 with DOJ, BJA, OJP.

   20. On December 21, 2020 Mr. Thompson called plaintiff and sent an email to plaintiff

requesting plaintiff call him. (Exhibit 8)

   21. On December 21, 2020 plaintiff and Mr. Thompson spoke over the phone.

   22. Plaintiff was unaware Mr. Thompson was calling plaintiff to request his unopposed

position to Hattie’s extension of time.

   23. After what plaintiff believed to be a fruitful conversation with Mr. Thompson about

settlement and an extension of time, plaintiff informed Mr. Thompson he would not oppose his

extension of time.

   24. On December 23, 2020 plaintiff received an email notice for “JustGrants”, which is the

website for the grant in question here. (Exhibit 9)

   25. Plaintiff found on the “JustGrants” website that Hattie had changed plaintiff to a lesser

role, which was Grant Administrator to Alternative Grant Administrator, with this grant without

notice to plaintiff, which is the processes and violates the Whistleblower Act of 2013.

                                             Page 3 of 5
      Case: 1:20-cv-06316 Document #: 22 Filed: 12/23/20 Page 4 of 5 PageID #:146




      26. On December 23, 2020, at 10:51 am, plaintiff sent an email to Mr. Thompson stating he

opposed his extension of time. (Exhibit 9)

      27. On December 23, 2020, at 11.26 am, Mr. Thompson filed his motion for extension of

time without contacting plaintiff when he received plaintiff’s email sent at 10:51 am. See Dkt.

#20

         WHEREFORE, plaintiff respectfully request this Honorable Court deny defendants

EMAGES, Inc. and Hattie an extension of time for file their response and/or pleading in this

matter; and whatever other remedies this court may appropriately render; and find EMAGES,

Inc. and Hattie in default and/or sanctioned for deceptive behaviors. Plaintiff strongly believes he

was deceived by Mr. Thompson, who possibly knew his client Hattie was demoting plaintiff’s

DOJ, BJA, OJP position with this grant, which further violates the Whistleblower Act of 2013.

Hattie intentionally avoided giving plaintiff information so he could not participate in the audit

processes of this grant, which plaintiff’s Whistleblower complaints is based and depends on

plaintiff’s testimony to validate the issues of the Whistleblower complaints alleged

misappropriation of funds and fraud by EMAGES, Inc. and Hattie.

         Mr. Thompson and Hattie used the fact defendant Thomas Bradley had not acquired a

lawyer and devised and conspired a plan where Mr. Thompson would represent defendant

Bradley and request from the court time to file a responsive pleading for Mr. Bradley; and

therefore, request an extension to file EMAGES, Inc. and Hattie’s responsive pleading as if they

were being honest about the whole situation. Dishonesty and evasiveness is a way of life for

EMAGES, Inc. and Hattie. This Honorable Court must weed out the appearance of dishonesty

and nefarious behavior in the court room and support the rule of law. Plaintiff wants to thank this

court, in advance, for its wisdom and discernment in this matter.

                                             Page 4 of 5
    Case: 1:20-cv-06316 Document #: 22 Filed: 12/23/20 Page 5 of 5 PageID #:147




Respectfully submitted,


/s/Fred L. Nance Jr., Ph.D.
Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                     Page 5 of 5
